Citation Nr: 0412137	
Decision Date: 05/10/04    Archive Date: 05/19/04

DOCKET NO.  03-00 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1966 to 
September 1969.  Service in Vietnam is indicated by the 
evidence of record.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.


REMAND

Entitlement to service connection for PTSD requires (1) 
medical evidence diagnosing PTSD in accordance with the 
Diagnostic and Statistical Manual of Mental Disorders - 
Fourth Edition (1994) (DSM-IV), (2) a link, established by 
medical evidence, between current symptoms and an in-service 
stressor, and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f); 
4.125(a) (2003).   If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1).  

If the veteran did not engage in combat with the enemy, or if 
the veteran in fact did engage in combat with the enemy but 
the claimed stressor is not related to such combat, then the 
claimant's testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain evidence that corroborates the 
veteran's account as to the occurrence of the claimed 
stressor.  Cohen (Douglas) v. Brown, 10 Vet. App. 128 (1997).  
Furthermore, service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994); see also 
Suozzi v. Brown, 10. Vet. App. 307, 310-311 (1997) 
(corroboration of every detail of a claimed stressor, 
including personal participation, is not required; 
independent evidence that the incident occurred is 
sufficient); Pentecost v. Principi, 16 Vet. App. 124 (2002); 
38 C.F.R. § 3.304(f).  

The veteran, a truck driver while in service in Vietnam, 
claims to suffer from PTSD caused by stressful events that 
occurred while he served in Vietnam.  The claimed stressful 
events fall into two categories:  (1) those events related to 
the veteran's participation in truck convoys, and (2) events 
surrounding the Tet offensive of 1968 wherein the veteran 
claims he participated as a combatant in the defense of his 
base.  The former requires independent evidence of non-combat 
stressors; the latter may not, depending on the 
circumstances.  See Suozzi, Pentecost, supra.

The claim was denied by the RO because there was no medical 
evidence of record diagnosing the veteran with PTSD, and 
because there was no evidence of record that the veteran had 
served in combat, which would permit the veteran's lay 
testimony alone to establish the occurrence of a claimed in-
service stressors. 

Amongst the new evidence provided by the veteran after 
certification to the Board are separate reports from Dr. R. 
and Dr. H.  Dr. R. gave a "diagnostic impression" of PTSD.  
Dr. R. listed the veteran's symptoms, but dealt with 
stressors only in the broadest terms, stating that all of the 
veteran's symptoms are related to his experiences in Vietnam, 
without specifically identifying those experiences.  Dr. H. 
provided an "assessment" that the veteran has PTSD.  Dr. H. 
stated that the veteran's wife, who was present at his 
evaluation, verified the veteran's claims.  

In addition, the record contains two assessments by VA 
clinicians dated in August 2002 and October 2002 which 
specifically ruled out PTSD.  

Based on a review of all of the evidence of record, it is 
unclear whether the veteran has PTSD which can now be linked 
to his period of military service.  This is so, in part, 
because the four assessments that are of record contain 
conflicting information and contrary opinions as to the 
veteran's claimed PTSD.  The Board finds, therefore, that it 
is necessary to schedule the veteran for a VA psychiatric 
examination to clarify whether the veteran does in fact have 
PTSD, and if so, whether the veteran's PTSD is due to 
military service, taking into account any evidence of the 
claimed stressors.  Specifically, the Board finds that a 
diagnosis and medical nexus opinion are required from an 
expert who has reviewed the entire claims file, including all 
of the veteran's service personnel and medical records, lay 
statements, and all medical opinions, something that has not 
yet been done.  See 38 C.F.R. § 19.9 (2003).  

Also included in the new evidence provided by the veteran are 
the results of a search by the United States Armed Services 
Center for Research of Unit Records (USASCRUR) for records 
pertaining to the veteran.  The evidence retrieved from the 
USASCRUR includes an extract of a report documenting the Tet 
offensive attacks at Long Binh, the documented main base of 
the veteran's unit, the 10th Transportation Company.  It is 
unclear from the record, however, whether the veteran was 
attached to the 10th Transportation Company at the time of 
the documented enemy attacks, or whether he was on temporary 
duty (TDY) with the 199th Light Infantry Brigade.  The record 
shows only the veteran's return from TDY on March 3, 1968, 
but does not show when the TDY began.  It must be determined 
whether any attack on the 199th required the veteran's 
participation.  Depending on the circumstances and the 
assessment of the VA psychiatric examiner, this evidence may 
play a role in determining whether the veteran experienced a 
combat stressor, and must be taken into account in any 
psychiatric evaluation intended to determine whether or not 
the veteran has PTSD.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims 
file and ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) are 
fully complied with and satisfied to 
the extent required by law.  See 
Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The veteran should 
be specifically told of what is yet 
required of him to substantiate his 
claim of service connection for 
PTSD, and of the information or 
evidence that VA will yet obtain 
with respect to his claim.  38 
C.F.R. § 3.159 (2003). 

2.  The RO should contact the 
veteran and request that he identify 
the names, addresses, and 
approximate dates of treatment for 
all health care providers, VA and 
private, who may possess additional 
records pertinent to his claim.  
With any necessary authorization 
from the veteran, the RO should 
attempt to obtain and associate with 
the claims file any medical records 
identified by the veteran that have 
not been secured previously.

3.  The RO should continue to 
develop evidence relative to the 
veteran's claimed stressors.  The RO 
should once again ask the veteran to 
provide detailed information 
regarding specific stressor events 
involving convoy duty and base 
perimeter attacks in which the 
veteran played a role, including 
dates, places, and names.  Then, the 
RO should take the appropriate 
actions in developing the claim, 
taking into account the new evidence 
from USASCRUR and the veteran's TDY 
to the 199th Light Infantry Brigade.  
An attempt should be made to verify 
the exact dates of TDY.

4.  After the above-requested 
development has been completed, the 
RO should arrange for a VA 
psychiatric examination to determine 
whether the veteran has PTSD that is 
attributable to his period of 
military service.  The claims file, 
along with all additional evidence 
obtained pursuant to the 
instructions above, must be made 
available to and reviewed by the 
examiner.  

The examiner should determine 
whether the veteran has PTSD.  
Psychological testing should be 
performed with a view toward 
ascertaining whether the veteran 
meets the DSM-IV diagnostic criteria 
for PTSD.  Inform the psychiatrist 
that if a diagnosis of PTSD is 
deemed appropriate, then the 
psychiatrist should comment on the 
link between the current 
symptomatology and any in-service 
stressors reported by the veteran.  
If PTSD is not found, then the 
psychiatrist should provide an 
opinion reconciling such a 
conclusion with the June 2003 
assessment of Dr. R, and the July 
2003 assessment of Dr. H.  

5.  The RO should ensure that the 
examination report complies with 
this remand, especially with respect 
to the instructions to provide 
medical opinions.  If the report is 
insufficient, it should be returned 
to the examiner for necessary 
corrective action, as appropriate.

6.  After undertaking any other 
development deemed appropriate, the 
RO should readjudicate the issue on 
appeal.  If the benefit sought is 
not granted, the veteran and his 
representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§§ 707(a), (b), 117 Stat. 2651 (2003), (to be codified at 
38 U.S.C. § 5109B, and 38 U.S.C. § 7112, respectively).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

